DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 5, 2021.
Applicant's election with traverse of Invention I in the reply filed on March 5, 2021 is acknowledged.  The traversal is on the ground(s) that “reconsideration is requested” [see Page 2 of Applicant’s response].  This is not found persuasive because no adequate grounds of traversal have been provided.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al. (U.S. Patent 5,917,664 A).
With regards to Claim 1, O’Neill discloses a microstructured surface [e.g., Figures 1-23: (44)] including:
A plurality of irregularly arranged planar portions [e.g., (46, 48, 50)] forming greater than about 10% of the microstructured surface, wherein when the microstructured surface is placed on an emission surface of a lightguide [e.g., (66, 70)] extending along a first direction with a first luminous distribution [note Figure 9: the optical gain/illumination peaking at +/- 70 degrees] of a cross-section of light exiting the lightguide from the emission surface in a first plane perpendicular to the emission surface and parallel to the first direction, the light emitted by the lightguide is transmitted by the microstructured surface at a second luminous distribution [note Figures 9-11: note illuminance broadly peaking in the middle of a range of viewing angles] of a cross-section of the transmitted light in the first plane, wherein the first luminous distribution comprises a first peak making a first angle greater than about 60 degrees with a normal to the microstructured surface [note Figure 9], and wherein the second 
With regards to Claim 11, O’Neill discloses the first angle is greater than about 70 degrees with the normal to the microstructured surface [note Figure 9], and the second angle is in a range from about 10 degrees to about 30 degrees with the normal to the microstructured surface [note Figures 9-11].
With regards to Claim 12, O’Neill discloses an optical film [note Figure 7] including opposing first and second major surface, the first major surface including the microstructured surface [note Figures 7-8].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Friday, March 19, 2021
/Jason M Han/Primary Examiner, Art Unit 2875